Case 0:17-cv-60533-JEM Document 239 Entered on FLSD Docket 08/26/2019 Page 1 of 6

                                                                                  FILED BY                              D .C.

                               UNITED STA TES DISTRICT COURT                            Atls 23 2219
                               SOUTH ERN DISTRICT O F FLORIDA                            Arkk.
                                                                                             '7EL..A fE.hJC'BI-fE
                                                                                        CL.ERi'1uuS.C,:.   %7.CT.
                                      M IAM IDIVISION                                   S.!-
                                                                                           u''(31'Sr--IA .-5z!1&..,
                                                                                                                  .11


                    CA SE N O .:17-60533-C 1V -M M TIN EZ-OTM O -REY ES

  Lt.Col.RO DN EY SCO U PAU ERSON ,

                  Plaintiff,



 A M ERICA N M RLIN ES,IN C .,

                  D efendant.



           Attorney NoelC.Pace.Esa..#m H ac W re.M em orandum in Opposition
            to Am erican Airlines.Inc.M otion forSanctionsdueto Im possibilitv

        A ttorney N oelC.Pace,Esq,files this M em orandum in O pposition to A m erican A irlines,

 lnc.M otion forSanctionsdue to Tem poralIm possibility. This counselw as notadm itted to this

 case,and wasnota counselofrecord,when any/allofthealleged fraud oralleged bad-faith

 litigation conduct,as articulated by A m erican A irlines in its M otion for Sanctions,m ay have

 been practiced,nordid he have accessto any ofW illiam Amlong,Esq.'sorthe Am long Firm 's

 case files,and assuch,this counselinvolvem entin any alleged m alfeasance is an im possibility.

                                        INTRODUCTIO N

        The Plaintiff,Lt.ColRodney S.Patterson,U .S.A rm y Reserve,filed thisaction againsthis

 civilian em ployer,A m erican A irlines,Inc.foralleged unlaw fulacts com m itted in directviolation

 ofthe Uniform ed ServicesEm ploym entRe-Em ploymentRightsA ct,38 U .S.C.j 4301,et.seq.
 The facts presented in the case detailed thatLt.C ol.Patterson's rights as a U .S.Arm y Reservist

 w ere likely violated by the D efendant A m erican A irlines, Inc. to include to this day not

 properly re-employing him after his military service per 38 U.S.C.j 4312. However, the

                                                                                                             1
Case 0:17-cv-60533-JEM Document 239 Entered on FLSD Docket 08/26/2019 Page 2 of 6



 Defendantassertsthatithasin no way violated therightsofLt.ColPatterson and isnow seeking

 sanctionsagainstthePlaintiff,hiscounselofrecord;W illiam A m long,Esq.and the A m long Fil'
                                                                                           m,

 and correspondingly,pro hac vice counsel:N oelC .Pace,Esq.w here M r.W illiam A m long,Esq.

 washisCourtelectronic-filing designee. Thispro hacvice counsel'sonly rolewastoprovidethe

 Plaintiffand his Counselguidance on U .S.A nny Reserve policies because this counselis a U .S.

 Senate confirm ed-colonelin the U .S.A rm y Reserve and w asaw arded the Bronze StarM edaland

 Com bat M edical Badge for his service in the invasion of lraq. This counselhas helped som e

 V eteranspro bono asserttheirlaw fulrights to obtain benefits.

        The Plaintiff contacted this counsel and requested assistance w ith his rights under

 USERRA latein thecase- and hewasadm ittedafterany/allmisconduct,asalleged by Am erican

 Airlinesin itsM otion forSanctions,may have taken place. This counselwasnoteven adm itted

 to the case Pro H ac Vice until the Judge M artinez signed the order on M arch 6,2018,enabling

 him to assist a clientin a Federal D istrict Court case for the first tim e.B ut the Court did not

 electronicallyfiletheorderuntil5:03p.m .thatday,which wasafterLt.Col.Patterson'sdeposition

 had com m enced,and he did notattend. A s such,he did nothave know ledge ofw hatthe Plaintiff

 said,orofhisvisitto D r.Bercaw back in M arch 2016,w hich appears now to be in anticipation of

 litigation,orknow ledge ofany subsequentem ails going to his counselW illiam A m long,Esq.in

 April2016,orwhatDr.Kay'sconclusionswereinJune2016(withoutknowledgeofDr.Bercaw's
 report),which were al1citedinAmericanAirlines'Motion forSanctionsasalleged misconduct.
 Therefore,itis im possible for this counselto have participated in any alleged m isconduct as he

 was notadm itted to the case back in 2016 and did notattend the Plaintiff's deposition on M arch

 6,2018. Lastly,any/allactionsbyA merican Airlinesto posititsallegationsofbad-faith conduct

 by the Plaintiff and its Counselto this Courtafter this counselw as adm itted to this case through


                                                                                                 2
Case 0:17-cv-60533-JEM Document 239 Entered on FLSD Docket 08/26/2019 Page 3 of 6



 D aubert motions, hearings, etc. is based off of tim es, dates, and alleged activities and

 docum ents/reports/em ailsthatweregenerated ortook place before thiscounselwasadm itted.

        1çA federaldistrictcourtpossessesthe inherentauthority to regulate the progressofactions

 before it.W ithin thisauthority isthepowerto sanction litigantsforbad-faith litigation conduct.''

 SprintSolutions,Inc.v.Fils-Amie,83F.Supp.3d 1290 (S.D.Fla.2015)(citationsomitted).But,
 itis temporally impossible for this counselto be held personally responsible forany bad-faith

 litigation conductasalleged by Am erican Airlines. tlBad faith existswhen the courtfindsthata

 fraud hasbeen practiced upon ity''Id.butthiscounselwasnotadm itted to thiscasewhen any/all

 oftheallegedfraudorbad-faithlitigation conductmayhavebeen practiced,nordid hehaveaccess

 to any ofthe A m long Firm 's case files,and as such,this counselcould nothave practiced it.

        Then,afterSum m ary Judgmentw as found forA m erican A irlines,w hich is now on appeal

 to the 11th circuitCourtof A ppeals,Plaintiff advised this counselthathe intended to term inate

 W illiam A m long,Esq. A s such,this counsel w as in-effectterm inated as w ell,because per the

 localrules,apro hac vice attorney isrequired to have a fully-adm itted designee,and afterW illiam

 A m long,Esq.'stennination,this counselw ould have no accessto the electronic courtfiling system

 and could noteffectively representthe Plaintiff.

                                         A RGUM ENT

        On April23,2019,NoelC.Pace,Esq.,advised Am erican Airline'slead CounselM ichael

 Holt,Esq.that he w as forced to w ithdraw from the case on A pril23,2019,due to the A m long

 Finn (hisfilingdesignee)beingfiredbythePlaintiff.EvenAttorneyM ichaelHoltrecognizedthis
 counselwas notinvolved during the tim e/date ofthe alleged bad-faith conductdue to temporal

 impossibilityand respondedbyemailthatfihewould agree to(NoelC.Pace,Esq.'s)withdrawal
 w ith no sanctions or opposition if W illiam A m long, Esq.w ould not attem pt to 1ay blam e or


                                                                                                 3
Case 0:17-cv-60533-JEM Document 239 Entered on FLSD Docket 08/26/2019 Page 4 of 6



 attribute coststo this counselforany ofthe alleged sanction-ableconductthatAmerican alleges

 w as perpetrated by the Plaintiffand his Counsel.''

        Unfortunately,to this date,which is now four-m onths later,and On the work-day tteve''

 before the Judge O rtazo-Reyes'hearing on A m erican's M otion for Sanctions,W illiam A m long,

 Esq.is stillnotw illing to state to A m erican or this Courtthathe w illnotattem ptto 1ay blam e or

 attribute costs to this counsel,even in the face of the im possibility of his involvem ent,and his

 know ing thatthis counselw asnotbe involved in any alleged bad-faith conduct,because W illiam

 A m long,Esq.states in an em ailto thiscounselon A ugust20,2019,thatûlto do so would be tacit

 adm ission thatw e had done som ething wrong.''

        H ow ever,no party to this case can 1ay any blam e on this counsel.This counselw as not

 adm itted to the case during the alleged sanction-able conduct in 2016 and did not attend the

 Plaintiffs deposition on M arch 6,2018.This cotm sel's only active role in the case, other than

 attending and viewing subsequentcase hearings,was to participate in the summary judpnent
 hearing on M arch 8,2019,orally presenting a Reservist'sperspective ofthe Plaintiff's plight.

                                         CO NCLUSION

        Thiscounselhad no know ledge oforany participation in the alleged actions thatA m erican

 A irlines is attem pting to seek sanctions on from the Plaintiffor his Counsel,and kindly requests

 relief from this Court in releasing him from his representation of the Plaintiff in the case,and

 kindlyrequestsrelieffrom any/allfurtherproceedingsinthiscaseinvolving m otionsforsanctions.
                                             Si e an       ate this23'd day ofA ugust, 2019,

                                               /S/Noe .P          sq.

                                             N oelChristian Pace,Esq.
                                             206 N W 91ST STR EET
                                             EL PORTA L,FL 33150-2259
                                             noel.c.pace.esqfdpglmail.ccàm,(305)219-1191
                                                                                                 4
Case 0:17-cv-60533-JEM Document 239 Entered on FLSD Docket 08/26/2019 Page 5 of 6




                                 CERTIFICATE OF SERVICE


       I H E REB Y CER TIFY thaton A ugust23,2019,this m em orandum has been m anually

 filed w ith the C lerk ofthe Courtofthe Southern D istrictofFlorida. Ialso certify thatthe

 foregoing docum entisbeing served thisday on counselofrecord forDefendant,American

 A irlines and to W illiam A m long,Esq.by em ail.


                                         SERVICE LIST

                                            FlW Em ail

 M ichaelA.Holt
 mholt@ fisherphillips.com
 R orida BarNo.:91156
 FISH ER & PH ILLIPS LLP
 450 EastLas Olas Boulevard
 Suite 800
 FortLauderdale,R orida 33301
 Telephone:(954)847-4709
 MarkW .Robertson(ProHacWcd)
 mrobertson@ omm.com
 O 'M ELVENY & M Y ER S LLP
 Time SquareTow er,7 Tim es Square
 New York,N ew Y ork 10036
 Telephone:(212)326-2000
 TristanMorales(ProHacWce)
 tmorales@ omm .com
 O 'M ELV EN Y & M YERS LLP
 1625 Eye Street,Northwest
 W ashington,DC 20006
 Telephone:(202)383-5300
 W ILLIA M AM LON G
 W ltAmlong@ n eAmlongFirm.com
 R orida BarN um ber470228
 A M LON G & AM LON G,P.A .
 500 N ortheastFourth Street,Fort

                                                                                              5
Case 0:17-cv-60533-JEM Document 239 Entered on FLSD Docket 08/26/2019 Page 6 of 6




 Lauderdale,Florida33301(954)462-1983
 K AREN COOLM AN AM LON G
 KAAmlong@ n eAmlongFirm.com
 Florida BarN um ber275565
 A M LONG & A M LON G,P.A .
 500 N ortheastFourth Street,Fort
 Lauderdale,Florida33301(954)462-1983
 Rodney ScottPatterson
 Scottpattersonz47@ gmail.com
 1092 N W 139th Terrace
 Pem broke Pines,FL 33028




                                                                             6
